Citation Nr: 1412506	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  13-13 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to an increased rating for major depressive disorder, rated as 30 percent disabling prior to December 10, 2012, and as 70 percent disabling thereafter. 

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service connected disorders.


REPRESENTATION

Appellant represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2004 to April 2008. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2011 Rating Decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee, which continued the Veteran's 30 percent rating for major depressive disorder.  A March 2013 Rating Decision increased the Veteran's rating to 70 percent for his major depressive disorder.   

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that the documents are either duplicative or not relevant to the issue on appeal.

The issue of entitlement to TDIU based due to service connected disorders is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence shows that for entire period of appeal, the Veteran's service-connected major depressive disorder has been manifested by symptoms indicative of occupational and social impairment with deficiencies in most areas due to anxiety, fear, sleep impairment, panic attacks, isolating tendencies, and difficulty in establishing and maintaining effective relationships.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no more, for a major depressive disorder are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R.  §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9434 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this appeal, in a January 2011 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for an increased rating.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The January 2011 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The March 2011 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the January 2011 letter meets the VCAA's timing of notice requirement.

Further, the Veteran has been medically evaluated in conjunction with his claim for an increased rating in December 2012.  The Board notes that the VA examiner correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  It is thus clear that the examiner had the information required to properly consider the Board's inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The resulting medical opinion is considered adequate for rating purposes as it is based on consideration of the Veteran's medical history and describes the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA treatment records, reports of VA examination, and statements submitted by the Veteran and his representative.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).   
The Veteran contends that he is entitled to a higher disability rating for his major depressive disorder.  The Veteran's service-connected major depressive disorder currently is evaluated as 30 percent disabling effective from April 7, 2008, to December 10, 2012, and as 70 percent disabling thereafter, under 38 C.F.R. § 4.130, DC 9434.  See 38 C.F.R. § 4.130, DC 9434 (2012).  The current claim for increase was received on November 2, 2010.

As relevant to this claim, a 30 percent rating is assigned under DC 9434 for major depressive disorder manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned under DC 9434 for major depressive disorder manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under DC 9434 for major depressive disorder manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned under DC 9434 for major depressive disorder manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2013).  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  As relevant to this claim, a GAF score of 31 to 40 is defined as indicating some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

VA treatment records dated from 2008 show that the Veteran has received intermittent treatment for his psychiatric symptoms since discharge from service.  

In a February 2010 VA treatment note, the Veteran displayed anger with his physician, when the physician refused to prescribe the Veteran a specific medication for his psychiatric symptoms.  In another note, from March 2010, the Veteran described panic attacks, and he reported being more depressed and anxious.  He indicated that he could not sleep, was not working, and was planning to take the semester off from school.  He stated that he was drinking "occasionally" and denied smoking cannabis.  His affect was irritable, but thought process was logical without psychotic content.  He denied suicidal and homicidal ideation.  In April 2010, the Veteran complained of panic attacks, flashbacks, and depression.  In a May 2010 VA treatment note, the Veteran stated that he continued to be anxious.  He told the physician that he felt better since quitting his job, as it had caused him anxiety.  He acknowledged having additional stress because his sister was in and out of the hospital.  He stated that he was not sure if the medications were helping with anxiety.  He reported that his sleep was poor due to nightmares.

The Veteran was admitted to a VA treatment facility in October 2010 after it was determined that he was at "high risk for suicidal behavior".  He was admitted after displaying agitation at his VA treating physician and yelled "I am close to destroying myself and my sister with my violent outbursts."  He also stated that his "anxiety [was] off the roof" and reported that he was vomiting.  He reported increased feelings of depression and agitation since leaving the military, including some symptoms that may be indicative of PTSD.  

Treatment records from that period of hospitalization detailed the state of the Veteran's psychiatric symptoms.  An inpatient treatment record from October 2010 indicated that the Veteran was "initially pleasant" in the waiting room before beginning his appointment, but became agitated when he walked into the physician's office.  The report indicates that when the Veteran sat down, "he began to shake his right leg in a nervous rage, began to yell, scream, and curse."  The report also stated that the Veteran appeared visibly agitated.  The Veteran reported feeling worse since getting out of the military, including feelings of depression and panic attacks.  He also reported anxiety, hyperarousal, hypervigilance, constant flashbacks, and severe nightmares.  He also stated that he does not go "anywhere alone" and that the symptoms had steadily increased since getting back from Iraq in April 2008.  The Veteran indicated that he goes five days without sleeping, during which time he is manic and hyperactive.  He also reported interrupted sleep, decreased concentration, increasing anxiety, aggressiveness, racing thoughts, distractibility, and inflated self-esteem.  

The Veteran was seen again in March 2011 for a VA psychiatry consult.  The Veteran complained of anxiety, which he described as tightness in his stomach and at times to the point that he feels like throwing up.  In addition, he noted experiencing nightmares related to his period of service.  The Veteran reported that he had been without his medications for two weeks prior to the appointment.  He stated that he noticed an increase in his anxiety and depression, which he described as being tired and not able to sleep.  The Veteran denied any use of alcohol or illicit drugs.  He also denied suicidal and homicidal ideations.  

Upon examination, the Veteran was calm, cooperative, and appropriately dressed.  His speech was normal in volume and tone, and there was no evidence of psychomotor agitation or retardation noted.  His face flushed when asked questions about his military experience, and he later calmed down.  He was anxious but had a full range of affect.  His thought process was goal directed, and the examiner stated that there was no evidence of auditory or visual hallucinations or delusions.  He also showed no evidence of self-injurious or aggressive behavior.  His insight and judgment was described as "partial".  The examiner noted posttraumatic stress disorder, history of major depressive disorder, bipolar II disorder, and panic disorder with agoraphobia in his assessment.  He also indicated that the Veteran had alcohol and cannabis dependence/abuse, in remission.

In a VA treatment record from April 2011, the Veteran indicated at that time that he had crying spells and short term memory loss.  In another VA record from June 2011, the Veteran reported a decrease in the frequency and intensity of his nightmares and indicated that his depression medication was helping.  He denied suicidal and homicidal ideation.  The examiner noted that he had partial judgment and insight.

A VA treatment note from February 2012 indicates that the physician confronted the Veteran about his past behaviors, including firing the physician, not attending previous appointments, and arriving late for appointments.  The Veteran provided various excuses for these behaviors.  The Veteran admitted to yelling at another physician, which resulted in his October 2010 hospitalization.  He also indicated that he experienced problems with relationships with people other than doctors.  He stated that he had problems "getting along with" his family and his girlfriend, and that he did not have any friends because he could not "keep" them.  He reported that he was living alone in an apartment and that he was not working.  The Veteran denied the use of alcohol or cannabis in "well over a year."  He complained of panic attacks, ongoing anxiety, irritability, and depression.  

Upon examination, the physician found the Veteran to have appropriate hygiene and mood.  His affect was restricted, but not tearful and he maintained good eye contact.  The Veteran's thought process was logical without psychotic content and he denied any suicidal or homicidal ideation.  

A VA treatment record from August 2012 indicates that the Veteran complained of anxiety, panic attacks, nightmares, irritability, and depression.  The Veteran stated that he had a diagnosis of bipolar, but he did not remember "what it feels like" because he was "so depressed" that he felt "no joy in anything."  The Veteran was not working at the time of the appointment.  The Veteran described his mood as "miserable".  He denied current suicidal or homicidal ideation, plan, and intent.

Upon examination, the examiner found the Veteran to be neatly groomed and dressed.  His behavior was alert and cooperative and his speech was fluent and relevant.  The Veteran's affect was depressed.  His thought content was logical with no evidence of psychosis.  He had fair insight and judgment and the examiner 
described the Veteran's memory and abstract reasoning as "adequate".  He was oriented in all spheres.  The examiner noted major depressive disorder and anxiety and assigned the Veteran a GAF score of 55.  

VA treatment records from September 2012 demonstrate that the Veteran's condition was relatively similar to the August 2012 appointment.  The Veteran reported that his main focus was his insomnia.  He told the examiner that he has motion lights at his house, seven dogs, and a loaded rifle.  He described his nightmares, stating that he dreams of incoming mortars and other combat scenarios in which he dies; he indicated that these had increased.  He reported a worsening of his panic attacks, social anxiety, avoidance, hypervigilance, and patrolling the perimeter.  He indicated that he would like to go back to college and pursue an agricultural science degree.  The examiner noted that the Veteran was readily talkative, open, alert, logical, and displayed no evidence of safety issues or psychosis.  The examiner assigned the Veteran a GAF score of 55. 

The Veteran was seen again in November 2012, at which point, he indicated he thought he was "doing better".  He stated that he had been sleeping better and was "not as much on edge"; he also discussed his dogs and indicated that his dog was to have puppies.  He told the examiner that he did not feel as depressed, and felt more energy since beginning testosterone shots.  He also indicated that he had a trip planned with his father and he stated that he was spending time walking and with his dogs.  He labeled himself a "recluse" but stated that he was looking forward to the election.  The examiner described him as readily talkative, alert, logical, and cooperative; he assigned the Veteran a GAF score of 60. 

The Veteran was afforded a VA examination in December 2012.  The Veteran reported that he was living alone and that his girlfriend moved out seven or eight months previously.  He told the examiner that he has no friends and that he speaks with his sister the most because she checks on him weekly.  He told the examiner he prefers to stay home and not leave the house.  He also indicated that he is distant from his family.  He said that he does not relax and that he has been losing patience with his dogs.  He stated that he will probably stop breeding dogs.  He told the examiner he was thinking of switching majors from social work because he is "unsure if he wants to go through with it".  He indicated that he is interested in the field of agroscience.  The Veteran discussed his in-service charges of drunk and disorderly conduct and destruction of government property.  He was placed in the brig for three months at that time; his rank was reduced from E4 to E1.  The Veteran also discussed his previous abuse of alcohol and marijuana.  He reported that he has not smoked marijuana or drank in the months prior to the examination.  The Veteran also reported that he sleeps with a rifle by his bed.  He indicated that he has "no patience" and cannot tolerate being around others because he is constantly worried that they will "try to rob him."  He also told the examiner that he "does not leave the house because he expects the neighbors to call someone to come rob him."  He described himself as a "totally different person since Iraq and not in a good way."  

At the examination, the examiner described the Veteran's Axis IV psychosocial and environmental problems as social isolation, dealing with the chronic effects of depression and anxiety.  The examiner indicated that the Veteran's symptoms included depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; mild memory loss; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships, suicidal ideation; obsessional rituals which interfere with routine actives, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  He was assigned a GAF score of 50.  The examiner opined that the Veteran's psychiatric diagnosis caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that, the overall symptomatology more nearly approximates the criteria for a 70 percent rating under DC 9434, which claim for increase was submitted on November 2, 2010.  The Veteran's symptoms have included unprovoked irritability, panic attacks, anxiety, depression, hyperviligence, sleep impairment, memory impairment, and social isolation.  The Board notes that the Veteran has not been able to maintain good social interactions with family members or friends, and has shown little or no interest in hobbies or other activities.  Indeed, the Veteran has reported that he does not have friends, and only talks to his sister because she checks on him weekly.  Additionally, the Veteran displayed impaired impulse control during an October 2010, where a VA treatment record indicates the Veteran exhibited intense and unprovoked irritability that resulted in a period of hospitalization.  See 38 C.F.R. § 4.130, DC 9434 (2013).  

In light of the foregoing, the Board finds that, for all periods under consideration, the evidence is at least in relative equipoise on the question of whether the symptoms associated with the Veteran's service-connected psychiatric disorder have resulted in occupational and social impairment in most areas.  When the evidence is in equipoise, reasonable doubt is resolved in favor of the Veteran.  Therefore, the Board finds that the symptomatology during this time period more nearly approximates the criteria for a higher 70 percent rating for the entire appeal period.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Although the Veteran has shown significant occupational and social impairment due to his major depressive disorder symptoms, there is no competent evidence demonstrating total occupational and social impairment due to the Veteran's service-connected major depressive disorder during any portion of the appeal period.  Therefore, the Board finds that the symptomatology does not more nearly approximate the criteria for a rating greater than 70 percent under DC 9434.  Id.  

The Board has also considered whether the Veteran's major depressive disorder presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The Veteran's rating for major depressive disorder contemplates his subjective complaints of depression, panic attacks, sleep impairment, isolationism, as well as his functional impairment.  Although the Veteran experienced depression, occasional suicidal ideation, difficulty in adapting to stressful circumstances, sleep impairment, periods of irritability and anger, anxiety, nightmares, hypervigilance, and memory impairment, these symptoms were not found to impair him so severely as to prevent him from functioning.  Indeed, he continued to maintain a relationship with a girlfriend for an extended period of time during the appeal period and raised dogs.  Additionally, he was able to perform his activities of daily living and functioning.  Therefore, the Veteran's subjective complaints were included in the 70 percent rating.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  


ORDER

Entitlement to an initial disability evaluation of 70 percent but no higher for PTSD is granted for the entire period on appeal, subject to the law and regulations governing the payment of monetary benefits.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not worked for the majority of the appeal period.  At his June 2008 VA examination, he stated that he was looking for a job but had not found one.  The Board notes that the Veteran began attending classes to earn a degree in the fall of 2009, but the Veteran has not been employed during the entire period of the appeal.  The Board also recognizes that a May 2010 treatment note indicates that the Veteran had quit his job due to anxiety.  As such, it appears that the issue of TDIU has been reasonably raised by the record.  However, the record is insufficient for the Board to make a determination as to TDIU.  Thus, remand is required.  At the onset, the RO should determine whether the Veteran is currently working.  Then, a VA examination may be necessary to address the extent to which the Veteran's service connected disability affects his ability to obtain and maintain substantially gainful employment.    

Additionally, any VA treatment records should be obtained and associated with the file on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must first review the record and ensure compliance with all notice and assistance requirements for a TDIU claim, as set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.

2.  The RO shall obtain any outstanding VA treatment records.  All efforts to obtain these records must be documented in the claims file.  If the AMC/RO is unable to obtain these records, then it must notify the Veteran in writing and provide him an opportunity to respond.

3. The AMC/RO should contact the Veteran to determine if he is currently substantially and gainfully employed.  A determination of his current employment status must be made and entered into the claims file.

4.  After the above is accomplished, and if the AMC/RO determines that the Veteran is not substantially and gainfully employed, then the AMC/RO should schedule the Veteran for a VA examination.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  All necessary tests should be conducted and the examiner is requested to review all pertinent records associated with the claims file.  Thereafter, the examiner should opine as to the impact of the Veteran's service connected disability (major depressive disorder) on his ability to work.  

The examiner is asked to obtain a complete occupational history from the Veteran, if possible, and to provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's service- connected disability (major depressive disorder), without consideration of his non-service-connected disabilities and without regard to his age, render him unable to secure or follow a substantially gainful occupation.  A complete rationale for all opinions expressed must be provided, to include reference to specific clinical findings or documents in the claims file.  

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of unemployability as to find against unemployability.  More likely and as likely support unemployability; less likely weighs against the claim.  

6.  After completion of the above and any other development the AMC/RO should deem necessary, the RO should review the expanded record and initially adjudicate the Veteran's claim for TDIU entitlement, based on all of the evidence of record, including that received into the record since preparation of the most recent supplemental statement of the case.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


